Citation Nr: 1629370	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-46 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently rated 10 percent prior to May 18, 2009 and 20 percent from May 18, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of retained metallic foreign body in the neck.

3.  Entitlement an increased rating for left lower extremity radiculopathy, currently rated 10 percent prior to October 29, 2014 and 20 percent from October 29, 2014.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the appeal was transferred to the RO in Winston -Salem, North Carolina.  

The matters herein as well as entitlement to service connection for disability manifested by left arm and hand numbness were before the Board in December 2013 when they were remanded for additional development and consideration.  During the pendency of the claim, a July 2015 rating decision granted service connection for radiculopathy of the left upper extremity.  Therefore, entitlement to service connection for disability manifested by left arm and hand numbness is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As noted in the December 2013 Board remand, the issue of entitlement to a TDIU is before Board as part of the appeal for an increased rating for lumbosacral strain.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In February 2013, the Veteran and his spouse testified at a videoconference hearing before the Veterans Law Judge (VLJ).  A transcript of the hearing is of record.



In a May 2016 application for benefits the Veteran initiated claims for entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), increased ratings for right upper extremity radiculopathy, left upper extremity radiculopathy, right lower extremity radiculopathy, and a claim to reopen service connection for bilateral hearing loss.  The May 2016 application for benefits also included increased ratings claims for lumbosacral strain, residuals of retained metallic foreign body in the neck, and left lower extremity radiculopathy, which are on appeal here, and thus are not referred to the Agency of Original Jurisdiction (AOJ).  However, the claims of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, increased ratings for right upper extremity radiculopathy, left upper extremity radiculopathy, and right lower extremity radiculopathy, and a claim to reopen service connection for bilateral hearing loss have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

The Veteran seeks increased ratings for his service-connected lumbosacral strain, radiculopathy of the left lower extremity, and residuals of retained metallic foreign body in the neck.  Thus, the severity of the Veteran's symptoms for these disabilities is for consideration.  Although June 2015 VA examination reports with respect to the back and neck did not report the existence of any flare-ups, during the July 2009 VA spine examination and in February 2013 testimony, the Veteran reported flare-ups for these disabilities.  Specifically, during the July 2009 VA examination report, the Veteran estimated the additional limitation during flare-ups as 70 percent to 80 percent of limitation of motion for the back during a flare-up and 60 percent for the neck.  However, the July 2009 VA examiner did not provide an opinion as to whether the Veteran had further loss of range of motion during a flare-up and the Veteran's resulting functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (when pain is associated with movement, VA examiner opinion adequate if discusses whether pain could significantly limit function during a flare-up or with repetition).  

Accordingly, an opinion as to whether the Veteran's functional impairment, including range of motion of the cervical and lumbosacral spine, is further limited during a flare-up, and whether functional impairment due to the left lower extremity radiculopathy is increased, would be useful in determining the current severity of the disabilities at issue.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008). 

The Board notes, however, that before the VA examiner receives the file, further record development is needed.  Specifically, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Raleigh Community Based Outpatient Clinic, part of the Durham VA Medical Center (VAMC) in January 2015.  Thus, on remand, updated VA treatment records from the Durham VAMC, to include all associated outpatient clinics, since January 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record). 

In addition, as development of evidence concerning the Veteran's lumbosacral strain, left lower extremity radiculopathy, and residuals of retained metallic foreign body in the neck are addressed in the remand above, the Board finds the issue of entitlement to a TDIU is intertwined with the adjudication of those issues.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Durham VAMC, to include all associated outpatient clinics, since January 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Arrange for the examiner who conducted the June 2015 VA examinations, or a suitable substitute, to conduct new VA examinations with regard to the lumbosacral strain, residuals of retained metallic foreign body in the neck, and radiculopathy of the left lower extremity, to determine the current severity of such disabilities, to include during flare-ups.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is also asked to determine the following with respect to the Veteran's service-connected lumbosacral strain ,residuals of retained metallic foreign body in the neck, and left lower extremity radiculopathy:

All ranges of motion of the thoracolumbar spine and cervical spine should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, and whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected back, neck and left lower extremity disabilities, expressed in terms of the degree of severity as well as additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's service-connected back, neck, and left lower extremity disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting including the degree of additional range of motion loss due to pain on use or during flare-ups.

Rationale must be provided for all opinions offered.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be re-adjudicated.  If, in the course of re-adjudicating the claims, the RO finds that the Veteran is unemployable, but does not meet the rating criteria for a TDIU under 38 C.F.R. § 4.16(a), refer the Veteran's TDIU claim to the Director, Compensation Service, for consideration of entilement to aTDIU under 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.  If such opinion is obtained, the RO must readjudicate the issue of entitlement to a TDIU.

If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





